Title: To George Washington from Claude- Boniface Collignon, 28 April 1780 [letter not found]
From: Collignon, Claude- Boniface
To: Washington, George


          Letter not found: from Claude-Boniface Collignon, 28 April 1780. Collignon wrote GW on 15 March 1790: “I have had the honor to write you a letter in date April 28th 1780” (see Papers, Presidential SeriesW. W. Abbot et al., eds. The Papers of George Washington, Presidential Series. 19 vols. to date. Charlottesville, Va., 1987–. 5:227–31).
        